DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
TAMURA et al., one of the closest prior art of record, fails to explicitly teach the alkyl (meth)acrylate is a compound represented by the formula (I) and the acrylic polymer has a weight average molecular weight of 110 x 104 or higher. 
TAMURA teaches a double-sided pressure sensitive adhesive sheet wherein the sheet comprises an acrylic pressure-sensitive adhesive layer which is formed from a pressure-sensitive adhesive composition containing at least an acrylic polymer and at a tackifying resin (Abstract; [0085 and 0140-0147]). The acrylic polymer is a polymer formed from a component including alky(meth)acrylate having a linear or branched alkyl group as an essential monomer component [0086]. The alkyl (meth)acrylate having a linear or branched alkyl group include alkyl (meth)acrylate having 1 to 20 carbon atoms, such as methyl (meth)acrylate [0087]. Note: methyl methacrylate satisfies formula (I) of the present invention.
 The content of the alkyl (meth)acrylate is preferably 60 wt% or more (for example, 60 to 99 wt%) based on the total amount (100 wt%) of monomer components forming the acrylic polymer [0088]. The monomer components of the acrylic polymer includes polar group-containing [0089-0097]. The weight average molecular weight of the acrylic polymer is not particularly limited, it is preferably from 300,000 to 1,000,000 which does not satisfy the claim limitations of the present invention. Therefore TAMURA fails to disclose or render obvious the present invention. 


HORIGUCHI teaches an adhesive used for the pressure-sensitive adhesive layer including an acrylic adhesive. The adhesive comprises an acrylic pressure-sensitive adhesive layer. The acrylic polymer constitutes from an alkyl (meth)acrylate. The weight average molecular weight of the acrylic polymer is 4,000 to 1,500,000. The pressure-sensitive adhesive composition contains in addition to the acrylic polymer, phenolic hydroxyl-containing tackifier resins (tackifiers). The gel fraction of the pressure-sensitive adhesive layer is 20 to 70 wt%. However, HORIGUCHI is silent to the dispersity/weight distribution of acrylic polymer. Therefore, HORIGUCHI fails to disclose or render obvious the present invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765